Exhibit 10.4




Align Technology, Inc.
ID: 94-3267295
2820 Orchard Parkway
San Jose, CA. 95131



--------------------------------------------------------------------------------

AMENDED AND RESTATED 2005 INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS



--------------------------------------------------------------------------------

Unless otherwise defined herein, the terms defined in the Amended and Restated
2005 Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Restricted Stock Units (the “Notice of Grant”).


Award Number:
[Name]    Plan:     
[___________________]    ID:
You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, this Notice of Grant and the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) as follows:


•
Award Number:              

•
Date of Grant:            

•
Vesting Commencement Date:         

•
Total Number of Restricted Stock Units:     

•
the Award shall terminate and expire on     



Vesting Schedule:
    Shares          Full Vest Date           Vest Type


    
(a)Subject to the paragraph (c) and (d) below, in the event Participant ceases
to be a Service Provider for any or no reason before Participant vests in the
right to acquire the Shares to be issued pursuant to the Restricted Stock Unit,
the Restricted Stock Unit and Participant’s right to acquire any Shares
hereunder will immediately terminate.


(b)    General Release. Any other provision of this Notice of Grant, the Plan or
the Agreement notwithstanding, Subsections (c) or (d) below shall not apply
unless the Participant (i) has executed a general release in a form prescribed
by the Company of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company, and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.


(c)    Termination due to Death or Disability. Notwithstanding the paragraph (a)
above, if, during Participant’s employment by the Company, the Participant’s
employment with the Company terminates due death or Disability (as defined in
the employment agreement between the Company and Participant (the “Employment
Agreement”), before or after a Change of Control (as defined in the Employment
Agreement), then Participant will be entitled to 100% accelerated vesting of all
outstanding and unvested Restricted Stock Units subject to this Notice of Grant.


(d)    Upon a Change of Control. Notwithstanding paragraph (a) above, in the
event of the occurrence of a Change in Control (as defined in the Employment
Agreement) while Participant is employed by the Company, then:
(i)    Participant shall immediately vest in an additional number of shares
under the Restricted Stock Units awarded pursuant to this Notice of Grant as if
he had performed twelve (12) additional months of service; and
(ii)    if within eighteen (18) months following the occurrence of the Change of
Control, one of the following events occurs:
the Company terminates Participant’s employment with the Company other than for
Cause, death or Disability; or
Participant resigns for Good Reason
then Participant shall be entitled to 100% accelerated vesting of all
outstanding and unvested Restricted Stock Units subject to this Notice of Grant.
By accepting this agreement, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, each of which are made a part of this document. You further agree to
accept, acknowledge and execute this Agreement as a condition to receiving any
Restricted Stock Units under this Award.


Nothing in this Notice or in the attached Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.




EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
1.Grant. The Company hereby grants to Participant under the Plan an Award of
Restricted Stock Units (referred to in the Plan as Restricted Stock Units),
subject to all of the terms and conditions in the Notice of Grant, this
Agreement and the Plan.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 3 and 4, Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest in, and the underlying award shares will be issued to,
Participant according to the vesting/issuance schedule set forth in paragraph
(a) of the attached Notice of Grant, subject to paragraphs (b)-(d) of such
Notice of Grant.
4.Forfeiture upon Termination of Status as a Service Provider. Subject to
paragraphs (a) through (d) of the attached Notice of Grant, if Participant
ceases to be a Service Provider for any or no reason, any then-unvested
Restricted Stock Units awarded by this Agreement will thereupon be forfeited at
no cost to the Company and Participant will have no further rights thereunder,
in each case unless otherwise determined by the Board or the Compensation
Committee acting as the Plan Administrator.
5.Payment after Vesting. Any Restricted Stock Units that vest in accordance with
Section 3 will be paid to Participant (or in the event of Participant’s death,
to his or her estate) in whole Shares, subject to Participant satisfying any
applicable tax withholding obligations as set forth in Section 7. Subject to the
provisions of Section 19, any Shares will be issued to Participant as soon as
practicable on or after the relevant vesting date, but in any event, within the
period ending on the later to occur of the date that is two-and-one-half months
from the end of (a) Participant’s tax year that includes the vesting date, or
(b) the Company’s tax year that includes the vesting date.
6.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the Restricted Stock Units, regardless of any
action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection with the Restricted Stock
Units. Neither the Company nor any of its Subsidiaries makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Restricted Stock Units or the subsequent sale of
Shares issuable pursuant to the Restricted Stock Units. The Company and its
Subsidiaries do not commit and are under no obligation to structure the
Restricted Stock Units to reduce or eliminate the Participant’s tax liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Restricted Stock Units.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld. In addition and to the maximum extent permitted by law,
the Company has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding of otherwise
deliverable Shares.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant, provided that the Participant shall be entitled to any award
adjustments provided pursuant to Section 18(a) of the Plan.
9.No Effect on Service. Participant acknowledges and agrees that the vesting of
the Restricted Stock Units pursuant to Section 3 hereof is earned only by
Participant continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder)
(subject, however, to paragraphs (a) through (d) of the Notice of Grant).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing or retaining Participant) to terminate Participant as a
Service Provider at any time, with or without cause.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of Stock Administrator
at Align Technology, Inc., 881 Martin Avenue, Santa Clara, CA 95050, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to the Participant regarding his Restricted Stock Unit award shall
comply with the notice provisions in the Participant’s CEO Employment Agreement.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 6, or, in the event of Participant’s death, by his will or the laws of
descent or distribution (pursuant to Section 15 of the Plan) or as otherwise
determined by the Plan Administrator (pursuant to Section 15 of the Plan), this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void. Notwithstanding the above, the rights relating to Participant’s
Restricted Stock Unit grant can be exercised on the Participant’s behalf by his
legal representative in the event of his legal incapacity, or, in the event of
his death, by his designated beneficiary (if any) or, if no beneficiary is
designated with respect to his Restricted Stock Units, by his estate.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. The Company represents and acknowledges that, as of the
Date of Grant, there are currently no delivery restrictions in effect of the
type referred to in this Section 13.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units would result in the imposition of additional tax under Section 409A if
paid to Participant on or within the six (6) month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Code, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
20.Governing Law. This Award Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.


[Remainder of Page Intentionally Left Blank]


21.By Participant’s acceptance of this Agreement online, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement, but
does not waive any rights he has under his CEO Employment Agreement. Participant
further agrees to notify the Company upon any change in the residence indicated
in the Notice of Grant of Restricted Stock Units if and to the extent that the
Company is not otherwise notified of any such change.


2.                        



Signature        



